The appeal from the order of the Columbia County Court directing an inquiry into the competency of Rose Bresky has been pending since March 25th. We do not think that a stay of the now imminent trial of the issue of her competency should be granted at this time; and the papers presented on both sides of the question indicate that a justiciable issue has been presented and that the decision of the. Judge to direct the inquiry was well within the frame of judicial, discretion. . y7,e pass on no question involving criticism of any of the parties on either side; our determination is limited to a refusal at this stage of the appeal to interfere with the order directing a trial. Motion for a stay denied, without;costs., -Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.